Title: Purchase of Louisiana, [5 July 1803]
From: 
To: 



[New York, July 5, 1803]

Purchase of Louisiana. At length the business of New-Orleans has terminated favourably to this country. Instead of being obliged to rely any longer on the force of treaties, for a place of deposit, the jurisdiction of the territory is now transferred to our hands and in future the navigation of the Mississippi will be ours unmolested. This, it will be allowed is an important acquisition, not, indeed, as territory, but as being essential to the peace and prosperity of our Western country, and as opening a free and valuable market to our commercial states. This purchase has been made during the period of Mr. Jefferson’s presidency, and, will, doubtless, give eclat to his administration. Every man, however, possessed of the least candour and reflection will readily acknowledge that the acquisition has been solely owing to a fortuitous concurrence of unforseen and unexpected circumstances, and not to any wise or vigorous measures on the part of the American government.
As soon as we experienced from Spain a direct infraction of an important article of our treaty, in withholding the deposit of New-Orleans, it afforded us justifiable cause of war, and authorised immediate hostilities. Sound policy unquestionably demanded of us to begin with a prompt, bold and vigorous resistance against the injustice: to seize the object at once; and having this vantage ground, should we have thought it advisable to terminate hostilities by a purchase, we might then have done it on almost our own terms. This course, however, was not adopted, and we were about to experience the fruits of our folly, when another nation has found it her interest to place the French Government in a situation substantially as favourable to our views and interests as those recommended by the federal party here, excepting indeed that we should probably have obtained the same object on better terms.
On the part of France the short interval of peace had been wasted in repeated and fruitless efforts to subjugate St. Domingo; and those means which were originally destined to the colonization of Louisiana, had been gradually exhausted by the unexpected difficulties of this ill-starred enterprize.
To the deadly climate of St. Domingo, and to the courage and obstinate resistance made by its black inhabitants are we indebted for the obstacles which delayed the colonization of Louisiana, till the auspicious moment, when a rupture between England and France gave a new turn to the projects of the latter, and destroyed at once all her schemes as to this favourite object of her ambition.
It was made known to Bonaparte, that among the first objects of England would be the seizure of New-Orleans, and that preparations were even then in a state of forwardness for that purpose. The First Consul could not doubt, that if an English fleet was sent thither, the place must fall without resistance; it was obvious, therefore, that it would be in every shape preferable that it should be placed in the possession of a neutral power; and when, besides, some millions of money, of which he was extremely in want, were offered him, to part with what he could no longer hold it affords a moral certainty, that it was to an accidental state of circumstances, and not to wise plans, that this cession, at this time, has been owing. We shall venture to add, that neither of the ministers through whose instrumentality it was effected, will ever deny this, or even pretend that previous to the time when a rupture was believed to be inevitable, there was the smallest chance of inducing the First Consul, with his ambitious and aggrandizing views, to commute the territory for any sum of money in their power to offer. The real truth is, Bonaparte found himself absolutely compelled by situation, to relinquish his darling plan of colonising the banks of the Mississippi: and thus have the Government of the United States, by the unforseen operation of events, gained what the feebleness and pusillanimity of its miserable system of measures could never have acquired. Let us then, with all due humility, acknowledge this as another of those signal instances of the kind interpositions of an over-ruling Providence, which we more especially experienced during our revolutionary war, & by which we have more than once, been saved from the consequences of our errors and perverseness.
We are certainly not disposed to lessen the importance of this acquisition to the country, but it is proper that the public should be correctly informed of its real value and extent as well as of the terms on which it has been acquired. We perceive by the newspapers that various & very vague opinions are entertained; and we shall therefore, venture to state our ideas with some precision as to the territory; but until the instrument of cession itself is published, we do not think it prudent to say much as to the conditions on which it has been obtained.
Prior to the treaty of Paris 1763, France claimed the country on both sides of the river under the name of Louisiana, and it was her encroachments on the rear of the British Colonies which gave rise to the war of 1755. By the conclusion of the treaty of 1763, the limits of the colonies of Great Britain and France were clearly and permanently fixed; and it is from that and subsequent treaties that we are to ascertain what territory is really comprehended under the name of Louisiana. France ceded to Great-Britain all the country east and south-east of a line drawn along the middle of the Mississippi from its source to the Iberville, and from thence along that river and the Lakes Maurepas and Pontchartrain to the sea; France retaining the country lying west of the river, besides the town and Island of New-Orleans on the east side. This she soon after ceded to Spain who acquiring also the Floridas by the treaty of 1783, France was entirely shut out from the continent of North America. Spain, at the instance of Bonaparte, ceded to him Louisiana, including the Town and Island (as it is commonly called) of New-Orleans. Bonaparte has now ceded the same tract of country, and this only, to the United States. The whole of East and West-Florida, lying south of Georgia and of the Mississippi Territory, and extending to the Gulf of Mexico, still remains to Spain, who will continue, therefore, to occupy, as formerly, the country along the southern frontier of the United States, and the cast bank of the river, from the Iberville to the American line.
Those disposed to magnify its value will say, that this western region is important as keeping off a troublesome neighbour, and leaving us in the quiet possession of the Mississippi. Undoubtedly this has some force, but on the other hand it may be said, that the acquisition of New-Orleans is perfectly adequate to every purpose; for whoever is in possession of that, has the uncontrouled command of the river. Again, it may be said, and this probably is the most favourable point of view in which it can be placed, that although not valuable to the United States for settlement, it is so to Spain, and will become more so, and therefore at some distant period will form an object which we may barter with her for the Floridas, obviously of far greater value to us than all the immense, undefined region west of the river.
It has been usual for the American writers on this subject to include the Floridas in their ideas of Louisiana, as the French formerly did, and the acquisition has derived no inconsiderable portion of its value and importance with the public from this view of it. It may, however, be relied on, that no part of the Floridas, not a foot of land on the east of the Mississippi, excepting New-Orleans, falls within the present cession. As to the unbounded region west of the Mississippi, it is, with the exception of a very few settlements of Spaniards and Frenchmen bordering on the banks of the river, a wilderness through which wander numerous tribes of Indians. And when we consider the present extent of the United States, and that not one sixteenth part of its territory is yet under occupation, the advantage of the acquisition, as it relates to actual settlement, appears too distant and remote to strike the mind of a sober politician with much force. This, therefore, can only rest in speculation for many years, if not centuries to come, and consequently will not perhaps be allowed very great weight in the account by the majority of readers. But it may be added, that should our own citizens, more enterprizing than wise, become desirous of settling this country, and emigrate thither, it must not only be attended with all the injuries of a too widely dispersed population, but by adding to the great weight of the western part of our territory, must hasten the dismemberment of a large portion of our country, or a dissolution of the Government. On the whole, we think it may with candor be said, that whether the possession at this time of any territory west of the river Mississippi will be advantageous, is at best extremely problematical. For ourselves, we are very much inclined to the opinion, that after all, it is the Island of N. Orleans by which the command of a free navigation of the Mississippi is secured, that gives to this interesting cession, its greatest value, and will render it in every view of immense benefit to our country. By this cession we hereafter shall hold within our own grasp, what we have heretofore enjoyed only by the uncertain tenure of a treaty, which might be broken at the pleasure of another, and (governed as we now are) with perfect impunity. Provided therefore we have not purchased it too dear, there is all the reason for exultation which the friends of the administration display, and which all Americans may be allowed to feel.
As to the pecuniary value of the bargain; we know not enough of the particulars to pronounce upon it. It is understood generally, that we are to assume debts of France to our own citizens not exceeding four millions of dollars; and that for the remainder, being a very large sum, 6 per cent stock to be created, and payment made in that. But should it contain no conditions or stipulations on our part, no “tangling alliances” of all things to be dreaded, we shall be very much inclined to regard it in a favorable point of view though it should turn out to be what may be called a costly purchase. By the way a question here presents itself of some little moment: Mr. Jefferson in that part of his famous electioneering message, where he took so much pains to present a flattering state of the Treasury in so few words that every man could carry it in his noddle and repeat it at the poll, tells us, that “experience too so far authorises us to believe, if no extraordinary event supervenes, and the expences which will be actually incurred shall not be greater than was contemplated by Congress at their last session, that we shall not be disappointed in the expectations formed” that the debt would soon be paid, &c. &c. But the first and only measure of the administration that has really been of any material service to the country (for they have hitherto gone on the strength of the provisions made by their predecessors) is really “an extraordinary event,” and calls for more money than they have got. According to Mr. Gallatin’s report, they had about 40.000 to spare for contingencies, and now the first “extraordinary event” that “supervenes” calls upon them for several millions. What a poor starvling system of administering a government! But how is the money to be had? Not by taxing luxury and wealth and whiskey, but by increasing the taxes on the necessaries of life. Let this be remembered.
But we are exceeding our allowable limits. It may be satisfactory to our readers, that we should finish with a concise account of New-Orleans itself.
The Island of New-Orleans is in length about 150 miles; its breadth varies from 10 to 30 miles. Most of it is a marshy swamp, periodically inundated by the river. The town of New-Orleans, situated about 105 miles from the mouth of the river, contains near 1300 houses, and about 8000 inhabitants, chiefly Spanish and French. It is defended from the overflowings of the river, by an embankment, or leveé, which extends near 50 miles.
The rights of the present proprietors of real estate in New-Orleans and Louisiana, whether acquired by descent or by purchase, will, of course, remain undisturbed. How they are to be governed is another question; whether as a colony, or to be formed into an integral part of the United States, is a subject which will claim consideration hereafter. The probable consequences of this cession, and the ultimate effect it is likely to produce on the political state of our country, will furnish abundant matter of speculation to the American statesman.

If reliance can be placed on the history given of the negociation of Louisiana in private letters, from persons of respectability residing at Paris, and who speak with confidence, the merit of it, after making due allowance for the great events which have borne it along with them, is due to our ambassador, Chancellor Livingston, and not to the Envoy Extraordinary. “The cession was voted in the Council of State on the 8th of April, and Mr. Munro did not even arrive till the 12th.” Judging from Mr. Munro’s former communications to the French Government on this subject, we really cannot but regard it as fortunate, that the thing was concluded before he reached St. Cloud.
